DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


        Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
      Claim 15 recites the limitation "the isolated patterns" in claim 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




         Claim(s) 1-4, 5-6, 7, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ban et al (US 2017/0287702)
  Ban discloses a method of forming patterns, the method comprising:
 forming a layer 300/target layer on a semiconductor substrate ( page 2, para 0019)
 forming a plurality of pillars 500/first spacers, each of the first spacers having a cylindrical shape protruding from the target layer 300 ( page 2, para 0018, figs 1, 2A)
 forming a wall layer 600/second spacer layer formed to: cover the first spacers 500, provide interstitial spaces between the first spacers 500, and provide second inner spaces within first inner spaces of the first spacers ( page 2, para 0023, page 4, para 0038, figs 4A, 12B)
etching the second spacer layer to form first opening portions in which the second inner spaces and the interstitial spaces extend into the target layer 300 ( page 4, para 0037-0038, 0041, figs 12B, 18A)
  Regarding claim 2, Ban discloses that the second spacer layer 600 is formed to fill spaced gap portions between at least two pillar 50/first spacers closest to each other among the pillar 50/ first spacers ( page 2, para 0023, figs 4A)
Regarding claim 3, Ban discloses that second spacer layer 60 is formed to provide the interstitial spaces between a portion filling the spaced gap portion between the two pillars 50/first spacers closest to each other and other portions  ( page 2, para 0023, figs 4B, 5)

Regarding claim 5, Ban discloses that the second spacer layer 60  provides the interstitial spaces such that each of the interstitial spaces is substantially equally spaced from the second inner spaces closest to each other around the interstitial space ( page 4, para 0037-0038, figs 11, 12B)
Regarding claim 6, Ban discloses that the second spacer layer 60 is formed to grow in a horizontal direction from an inner surface of the pillar 50/first spacer (fig 4B) such that the second inner spaces follow the shape of the first inner spaces and has a size smaller than the size of the first inner space as shown in fig 12B
Regarding claim 7, Ban discloses that the second spacer layer 60 is formed to grow in the opposite direction from the outer surface of the pillar 50/first spacer (fig. 4B) while growing in the horizontal direction from the inner surface of the first spacer as shown in fig. 11
Regarding claim 11, Ban discloses forming a layer 200/ a base layer between the target layer 300 and the semiconductor substrate; and pattern transferring the first opening portions to the base layer 200 using the target layer 300 as an etching mask (page 4, para 0040-0041, figs 16B-18B)
Regarding claim 12, Ban discloses that the base layer 200 is formed of a layer (silicon oxide) including a different dielectric material from the target layer 300 comprises of amorphous carbon (page 2, para 0020-0021)

Claim(s) 1-4, 5-6, 8-9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 2017/0053802)
  Park discloses a method of forming patterns, the method comprising:
 forming a layer 120 /target layer on a semiconductor substrate ( page 3, para 0044)
 forming a plurality of guide ring 162/first spacers, each of the first spacers having a cylindrical shape protruding from the target layer 120 ( page 4, para 0058-0060, figs 7-8)
 forming a second spacer layer 182/184 formed to: cover the first spacers 162, provide interstitial spaces between the first spacers 162, and provide second inner spaces within first inner spaces of the first spacers ( page 5, para 0081-0082, figs 15-16)
etching the second spacer layer 182/184 to form first opening portions in which the second inner spaces and the interstitial spaces extend into the target layer 120 ( page 5, para 0086-0087, 0094-0097, figs 16, 18, 21)
Regarding claim 2, Park discloses that the second spacer layer 182/184 is formed to fill spaced gap portions between at least two guide ring 162/first spacers closest to each other among the   first spacers (page 4, para 0072-0073, fig. 16)
Regarding claim 3, Park discloses that second spacer layer 182/184 is formed to provide the interstitial spaces between a portion filling the spaced gap portion between the two guide rings 162 /first spacers closest to each other and other portions (page 4, para 0071-0072, figs 15-16)
Regarding claim 4, Park discloses that second spacer layer 182/184 is formed to provide the interstitial spaces at positions substantially equidistant from at least four guide ring 162/ first spacers adjacent to each other among the first spacers (figs. 15-16)

Regarding claim 9, Park discloses that the buffer layer pattern 135 provides the second opening portions such that a spaced gap between the second opening portions and adjacent second opening portion is smaller than a radius of the second opening ( fig. 4)
 Regarding claim 10, Park discloses  forming a photoresist pattern 150 on the layer 135/buffer layer, the photoresist pattern providing third opening portions to open portions of the buffer layer in which the second opening portions are to be formed ( page 3, para 0049, fig. 2)

Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 2017/0053802)
  Park discloses a method of forming patterns, the method comprising:
 forming a pattern 110 including a plurality of holes or openings on a substrate ( page 3, para 0046, fig. 2), which reads on forming an array of line patterns on a semiconductor substrate;
 forming a layer 120 including a plurality of layers covering the line patterns 110 ( page 3, para 0044), which reads on forming a base layer covering the line patterns and  forming a target layer on the base layer;

forming a second spacer layer 182/184 formed to: cover the first spacers 162, provide interstitial spaces between the first spacers 162, and provide second inner spaces within first inner spaces of the first spacers ( page 5, para 0081-0082, 0086-0087, figs 15-16, 17-18)
etching the second spacer layer 182/184 to form first opening portions in which the second inner spaces and the interstitial spaces extend into the target layer 120 thereby patterning the target layer 120 ( page 5, para 0086-0087, 0094-0097, figs 16, 18, 21)
performing pattern transfer for the first opening portions to the base layer 120 and the line patterns 110 using the target layer pattern as an etching mask ( page 5, para 0094-0097, figs. 20-22)
Regarding claim 15, Park discloses that in performing pattern transfer for the first openings,
some portions of the line patterns 110 are selectively removed to extend the first opening portions so that the first opening portions separate isolated patterns, formed between holes 112, spaced apart from the line patterns ( page 5, para 0096-0098, figs 21-22)

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ban et al (US 2017/0287702)
  Ban discloses a method of forming patterns, the method comprising:
   forming a layer 200 acting as a mold sacrificial layer for contact holes defining shapes ( page 2, para 0020), which reads on forming an array of line patterns on a semiconductor substrate

  forming a layer 410/ a target layer on the base layer ( page 2, para 0021, fig. 2B)
 forming a plurality of pillars 500/first spacers, each of the first spacers having a cylindrical shape protruding from the target layer 410 ( page 2, para 0018, figs 1, 2A)
forming a wall layer 600/second spacer layer formed to: cover the first spacers 500, provide interstitial spaces between the first spacers 500, and provide second inner spaces within first inner spaces of the first spacers ( page 2, para 0023, page 4, para 0038, figs 4A, 12B)
etching the second spacer layer to form first opening portions in which the second inner spaces and the interstitial spaces extend into the target layer 410 ( page 4, para 0037-0038, 0041, figs 12B, 16B)
  performing pattern transfer for the first opening portions to the base layer 300 and the layer 200/line patterns using the target layer pattern as an etching mask ( page 4, para 0081, figs 18A, 18B)
  
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
      The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 13, the cited prior art of record fails to disclose or render obvious a method  comprises the limitation of wherein each of the target layer and the buffer layer includes a 
          Claims 16-20 allowed.
         The following is an examiner’s statement of reasons for allowance: Regarding claim 16, the cited prior art of record fails to disclose or render obvious a method comprises a step of etching the first spacer layer portions exposed by the region blocking pattern to form first sub spacers positioned at inner side surfaces of the first buffer layer pattern and having a protruding cylindrical shape, protruding second sub spacer positioned at an outer side surface of the first buffer layer pattern facing the second buffer layer pattern, and a third sub spacer mask extending from the first spacer layer to at least cover the second buffer layer pattern, in combination with the rest of the steps of claim 16

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAN VINH/Primary Examiner, Art Unit 1713